Title: To Thomas Jefferson from James Innes, 22 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Frank’s Tavern. 24. miles from Williamsburg. April 22d Seven o’clock A.M.

The movements of the Enemy on the Western side of chickahominy River of which I apprized you yesterday by Express has renderd it expedient for me to take my present position which I think a very defencible one, from which too I can file off towards Richmond without exposing my flanks or Rear to annoyance. They possessed themselves of the Ship Yard about 4 o’Clocke yesterday, and I am apprehensive from the fire discoverd in that Quarter last  night they have totally destroyed it. The troops by intense fatigues and vigilance and a scarcity of provision are much worn down. These Circumstances increase our number of Invalids daily. I am determined to halt at this place until the Men can be comfortably recreated. I am sorry to inform you I have in vain called for the aid of the adjacent Counties. I am at present almost totally without Horse. If I had the power of impressing I should be able to form a very useful Corps of observation. I will immediately order a Return of my strength and Stores and enclose it by the next Express. I am in want of waggons, provision and allmost every necessary. When I get an hours sleep which I have not enjoyed for upwards of sixty hours, I will write you more fully. I am most respectfully Yr Excellencys most obt Serv.,

Jas Innes

